Citation Nr: 1632361	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for tension headaches.

2.  Entitlement to service connection for a rating in excess of 50 percent for tension headaches.

3.  Entitlement to a rating in excess of 10 percent for a lower back strain.

4.  Entitlement to service connection for Gulf War Syndrome, to include symptoms such as insomnia, joint and muscle pain, fatigue, weight gain, hair loss, and a bilateral hand disability, as well as chronic fatigue syndrome and fibromyalgia.

5.  Entitlement to service connection for insomnia, fatigue, and obstructive sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for weight gain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral hand disability, to include numbness and tingling, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a psychological condition, such as anxiety disorder and post-traumatic stress disorder (PTSD), to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2011, February 2012, December 2013, March 2014, and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a psychological disorder; Gulf War syndrome, and muscle/joint pain, as well as a rating in excess of 10 percent for a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected tension headache disability is assigned a 50 percent disability rating, the maximum authorized under Diagnostic Code 8100.

2.  The Veteran filed an application to reopen the claim of service connection for tension headaches in February 2011.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated obstructive sleep apnea began in the year following the Veteran's exit from service.

4.  The competent and probative evidence is against a finding that the Veteran's hair loss had its onset in service or is otherwise related to active duty.

5.  The competent and probative evidence is against a finding that the Veteran's weight gain had its onset in service or is otherwise related to active duty.

6.  The competent and probative evidence is against a finding that the Veteran's bilateral hand condition had its onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability rating in excess of 50 percent for tension headaches.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 8100 (2015)

2.  The criteria for an effective date prior to February 2011, for the grant of service connection for tension headaches, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q), (r) (2015).

3.  The criteria for the establishment of service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria to establish service connection for hair loss are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria to establish service connection for a weight gain disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria to establish service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.

Earlier Effective Date for Tension Headaches

The Veteran contends that he is entitled to an earlier effective date for entitlement to service connection for tension headaches.  For the following reasons, the Board finds an earlier date is not warranted.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (West 2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

Here, the Veteran contends that he is entitled to an effective date earlier than February 2011, for the grant of service connection for tension headaches.

A November 1992 rating decision denied the Veteran's claim of entitlement to service connection for tension headaches.  As the Veteran did not appeal the decision, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2015).

In a statement dated February 2011, the Veteran filed a claim of entitlement to service connection for tension headaches.  Service connection for tension headaches was granted in an August 2015 rating decision, with a 50 percent disability rating assigned effective February 2011.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of February 2011 is the earliest effective date assignable for the award of service connection for tension headaches.

As noted above, the assignment of an effective date for service connection is governed by the date a veteran files a claim with the VA.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The Board has reviewed the record and can identify no communication from the Veteran that may be considered a claim of entitlement to service connection for headaches following the final denial in November 1992 and prior to the date the claim to reopen was received.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995). Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the November 1992 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was February 2011, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's tension headaches is the presently assigned date of February 2011.

Finally, the Veteran is contending that his tension headaches began during service and continued thereafter and, as such, service connection should be granted the day following discharge.  This amounts to an argument based in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced tension headaches prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to February 2011.

As noted above, the November 1992 rating decision was final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show clear and unmistakable error (CUE) in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

In conclusion, for the reason and benefits set forth above, the Board finds that the effective date for the grant of service connection for tension headaches is no earlier than the currently assigned date of February 2011.  Accordingly, the benefit sought on appeal is denied.





Increased Rating for Tension Headaches

The Veteran contends that he is entitled to a rating in excess of 50 percent for tension headaches.  For the following reasons, the Board finds an increased rating is not warranted.

Tension headaches are evaluated under Diagnostic Code 8100.  A 50 percent disabling rate is the maximum schedular rating available for tension headaches.  In light of the foregoing, the Board concludes that the rating of 50 percent for tension headaches is the maximum rating assignable under 38 C.F.R. § 4.124, Diagnostic Code 8100.  The Veteran is not entitled to a higher rating for his tension headaches disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation Services for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected tension headaches.  The evidence shows symptoms such as pain, prostration, and missed work, which are all contemplated by the rating criteria: occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 50 percent rating for headaches contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his tension headaches.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's tension headaches for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, presents a disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Service Connection for Gulf War Associated Disabilities

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Additionally, for Persian Gulf War veterans, service connection for chronic, undiagnosed illnesses (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Persian Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the facts reveals the following:

In the Veteran's December 1991 exit examination, he indicated that he suffered from tenderness and pain of the knees; sore joints; bad colds and runny noses; strained back muscles; headaches; and leg cramps.

In May 1992, the Veteran submitted an informal claim for the following symptoms and conditions: headaches, nausea, diarrhea, back aches, inability to sleep at night, and low energy throughout the day.

In July 1992, the Veteran underwent a Compensation & Pension (C&P) examination in which he complained of a 10 pound weight gain.  The examiner diagnosed the Veteran with chronic anxiety with tension headaches.  A psychological examination revealed the Veteran tossed and turned most nights, to receive only three to four hours of sleep a night.  Due to the lack of sleep, the Veteran stated he suffered from headaches and hair loss.  The examiner determined the Veteran did not suffer from depression or anxiety disorder; rather, the examiner believed the Veteran's insomnia impaired his efficiency and performance at work.

In July 1992, the Veteran submitted a statement in which he contended he was unable to sleep at night, a condition that had started only after he returned from Saudi Arabia.

In March 1997, the Veteran sought treatment from his private medical provider for fatigue and insomnia-conditions he had suffered from for the three years previous to his examination.  He explained he was unable to fall asleep or stay asleep, and he felt tired throughout the day.

In February 2011, the Veteran submitted an application for his Gulf War conditions, in which he explained what he suffered through during service.  He explained that while in service, due to exposure to missile attacks, he was forced to take chemical pills.  He disposed of exposed medical waste from the hospital, and he worked on the burning crew for hazardous waste.  For these positions, the Veteran was given no protective clothing.  Moreover, the Veteran received numerous bites from sand flies and other parasites, and was exposed to oil fields, in which the Veteran was covered in oil.  Lastly, the Veteran worked with generators and was forced to sleep near generators running on diesel.

In May 2011, the Veteran underwent a general C&P examination, addressing the Veteran's claimed conditions.  First, the Veteran reported suffering from pain and intermittent stiffiness and pain in his shoulders and ankles.  The examiner determined the Veteran suffered from degenerative changes in his right shoulder and slight irregularities in his ankles.  Second, the Veteran reported difficulty sleeping for the past 15 years.  The Veteran reported difficulty breathing while sleeping, snoring, and congestion.  The examiner determined the Veteran suffered from an anxiety disorder and sleep apnea, neither condition known to be caused by environmental exposures.

In August 2011, the Veteran submitted a statement to the VA in which he explained that all of his conditions were Gulf War related, as he had not suffered from those conditions before deployment, and none of his friends of a similar age who had not served suffered from such conditions, but all his friends who had served suffered from similar conditions.

In November 2011, the Veteran underwent sleep analysis and was diagnosed with mild obstructive sleep apnea.

In April 2012, the Veteran submitted a statement reiterating his belief that his conditions originated with his Gulf War service, as most of his fellow Gulf War colleagues suffered from the same diseases, and due to the environmental exposures he suffered, and the pills he was forced to take.

In July 2012, the Veteran submitted claims for entitlement to service connection for hair loss, weight gain, and numbness of the hands, secondary to irritable bowel syndrome, along with a statement contending that his weight gain and hair loss began shortly after he left the Gulf War.  He stated his bones ached and his arms and hands were numb much of the time.  Moreover, he was sleepy all of the time yet mostly unable to sleep.

In October 2013, the Veteran underwent a C&P examination for Gulf War syndrome.  First, the examiner determined the Veteran suffered from normal male-balding pattern hair loss, which was normal for aging males, and not aggravated by irritable bowel syndrome or environmental toxins.  The examiner opined the Veteran's hair loss was easily diagnosed with a clear pathophysiology.  Second, the Veteran explained he suffered from bilateral numbness in his hands every morning, beginning in the late 1990s to 2000s.  After an hour, the numbness would recede, and his hands would return to normal.  Moreover, whenever the Veteran gripped an object tightly, he experienced tingling and numbness.  The examiner opined the Veteran's nerve impingement was more likely than not secondary to carpal tunnel syndrome or ulnar tunnel syndrome.  The examiner believed the Veteran's condition was not caused by irritable bowel syndrome or exposure to environmental hazards, as his symptoms suggested a different, and easily diagnosed and clearly explainable etiology.  Lastly, the Veteran explained he experienced weight gain after separation, despite his exercise and diet.  The examiner opined the Veteran's weight gain was not secondary to irritable bowel syndrome nor exposure to environmental hazards in the Gulf War, as weight gain is normal in the general population as one ages and becomes more sedentary and consumes more calories.

In October 2013, the Veteran stated that his insomnia and tiredness was due to Chronic Fatigue Syndrome (CFS).  He explained that at one time he went seven days without sleep; he suffered from sore throats, sore and enlarged lymph nodes, and muscle aches and weakness.  Moreover, the Veteran explained, when he woke in the morning, he never felt rested, and his hands were asleep or tingling.  Additionally, the Veteran explained that his weight had increased ever since Desert Storm, and his hair was thinning badly with sores all over his head.  Because of all these maladies, the Veteran explained that he looked and acted far older than he actually was.  Lastly, the Veteran stated that he had been unable to seek medical treatment over the years due to the high co-pays, and that while none of his non-military friends suffered from such conditions, all of his Gulf War friends did.

In November 2013, the Veteran submitted another statement in which he reiterated much of his earlier statements.  However, the Veteran also mentioned that his joint and muscle pain was intermittent; some days, he struggled to walk, but on other days he went for long walks without any problems.  The Veteran also stated that just because he had not sought treatment for his medical problems, he did not believe they were any less real.

In January 2014, the Veteran submitted an additional statement, explaining that he believed his anxiety was related to his PTSD, missile attacks, and the traumatic experiences removing burned up men and transferring them to the medical units.  The Veteran said he was unable to concentrate, making his home life and work life extraordinarily hard.  Again the Veteran mentioned he had inferior health insurance, and, as such, was unable to afford the co-pays necessary for his medical treatments.

In February 2014, the Veteran underwent a Gulf War General Medical Examination.  The examiner determined the Veteran's symptoms had not changed since his October 2013 examination.  She determined the Veteran's headaches and fatigue were explained by anxiety and sleep apnea, and did not represent an undiagnosed illness or a medically unexplained illness.

In February 2014, the Veteran underwent a PTSD C&P Examination in which the examiner determined the Veteran did not suffer from PTSD or a mental disorder conforming with DSM-5 criteria.  He explained the Veteran's symptoms were transient; he was generally functioning well, and he maintained a stable family life.  He believed his sleep symptoms were more likely due to medical issues, such as sleep apnea, and did not rise to the level of a formal sleep disorder, as it did not cause substantial impairment in psychosocial functioning.

In April 2014, the Veteran submitted another statement in which he complained that he had suffered from headaches and sleep apnea ever since returning from the Gulf War, which he attributed to chronic fatigue syndrome.  Moreover, he suffered from low energy, fatigue, sleeping problems, muscle pain, year-round colds, mood swings, panic attacks, anxiety, and an inability to concentrate at work.  While sleeping, the Veteran explained, he awoke due to panic attacks and nightmares about his Gulf War experiences.  Lastly, the Veteran stated that he was exposed to mustard gas while in service.

Throughout 2014, the Veteran sought treatment at the VA for sleep futility, scalp issues, anxiety, back pain, bilateral hand tingling/numbness and decreased concentration.

In December 2015, the Veteran underwent an additional C&P PTSD examination in which the examiner determined the Veteran did not suffer from a mental disorder or an eating disorder.  She opined the Veteran's ailments-anxiety, headaches, inability to sleep-were most likely due to the Veteran's medical conditions and not a mental health disorder.

In December 2015, the Veteran underwent a hand and finger examination, in which the examiner determined the Veteran did not suffer from any diagnosis.  The Veteran explained he suffered from bilateral hand numbness, which meant that early in the morning, he felt as if both his hands were asleep and stiff.  Throughout the day, they gained in flexibility.  Such occurrences happened approximately three to four days a week.  The examiner opined the Veteran did not suffer from an intrinsic hand pathology diagnosis; instead, the numbness was more likely from a previously diagnosed peripheral nerve disease.

In February 2016, the Veteran underwent a skin disability C&P examination.  The Veteran explained he first experienced hair loss in 1997, due to a receding hairline and head sores.  In 2014, he was diagnosed with folliculitis of the scalp.  The examiner determined the Veteran did not suffer from any visible skin condition, such as urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Moreover, the examiner found the Veteran did not suffer from any tumors or neoplasms.  Lastly, the examiner opined that the Veteran suffered from male patterned hair loss, which is not a pathological condition.  The examiner determined that the hair loss, coupled with his other conditions and symptoms, did not demonstrate evidence of a multi-symptom illness.  Moreover, the examiner determined the Veteran had neither an undiagnosed illness, nor a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, nor a diagnosable chronic multi-symptom illness with a partially explained etiology.  The examiner believed the Veteran's hair loss was not a disease and not related to any specific environmental exposure which may have occurred in the Gulf War.

In February 2016, the Veteran underwent a peripheral nerves C&P examination.  Again, the Veteran explained he experienced tingling and numbness in his hands when he woke in the morning, with symptoms improving throughout the day.  The symptoms did not interfere with his activities of daily living.  The examiner determined the Veteran's strength testing was normal after significant encouragement, and his morning hand symptoms did not rise to the level of a pathological peripheral nerve condition.  As his symptoms improved after shaking and use of the hands, the symptoms were within the normal limits commonly noticed after periods of inactivity.  Moreover, the examiner found no evidence of carpal tunnel syndrome.  The examiner opined the Veteran did not suffer from an undiagnosed illness, or a diagnosable but medically unexplained chronic multi-symptoms illness of unknown etiology, or a diagnosable chronic multi-symptom illness with a partially explained etiology.  The Veteran did not suffer from a hand or peripheral nerve condition which was related to any specific environmental exposure which may have occurred in the Gulf War.

In February 2016, the Veteran underwent a chronic fatigue syndrome C&P examination in which he was not diagnosed with chronic fatigue syndrome.  The Veteran explained his symptoms started directly after the Gulf War, but he did not seek medical treatment until 2011 due to inferior medical insurance.  The Veteran stated that due to fatigue, he was forced to call in six for work approximately once a month.  In the past five to six years, the Veteran's symptoms had worsened.  The examiner opined there was no evidence the Veteran suffered from chronic fatigue syndrome.  Most likely, the examiner believed, the Veteran's symptoms were due to his untreated sleep apnea.  The Veteran did not have an undiagnosed illness, or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, or a diagnosable chronic multi-symptoms illness with a partially explained etiology.  As the Veteran did not suffer from chronic fatigue syndrome, it was not related to any specific environmental exposure which may have occurred in the Gulf War.

In February 2016, the Veteran underwent a C&P examination for sleep apnea in which he was diagnosed with obstructive sleep apnea.  The examiner determined the Veteran's symptoms of fatigue persist due to his untreated sleep apnea.  The examiner opined the Veteran had no undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, and no diagnosable chronic multi-symptom illness with a partially explained etiology, as his disease had a clear and specific etiology and was not related to any specific environmental exposure which may have occurred in the Gulf War.  Lastly, the examiner opined the Veteran's sleep apnea was less likely than not related to service, as he was not diagnosed until more than 20 years after service.

In February 2016, the Veteran underwent a C&P examination for fibromyalgia in which the examiner determined the Veteran did not, and had not, ever suffered from fibromyalgia.  The Veteran explained he suffered from pain, bilaterally, in his hips, knees, ankles, and shoulders for the past 15 years.  He stated the pains were not consistent but had occurred daily for approximately six to seven hours.  When he moved, he experienced pain in his joints and muscle pain in his hips.  On his breaks at work, the Veteran walked for 10 minutes, which only served to make him more aware of his joint pains.  The examiner opined the Veteran did not suffer from fibromyalgia or any other diffuse joint or muscle systemic illness.  The Veteran had been diagnosed with degenerative joint disease in multiple joints, which was more likely than not contributing to his muscle and joint pain. Lastly, the examiner stated the Veteran did not suffer from an undiagnosed illness, or a diagnosable but medically unexplained chronic multi-symptom illness, or a diagnosable chronic multi-symptom illness with a partially explained etiology.  His degenerative joint disease had a clear and specific etiology and diagnosis and was not related to any specific environmental exposure which may have occurred in the Gulf War.

In April 2016, the Veteran submitted a statement about his lower back pain, in which he explained that his back pain caused him to miss work, and that his children had to help him out of bed.  He stated the range of motion tests done at his examination were inaccurate, as the examiners were not with him throughout the day when his back pain varied.  He explained that one day in the previous week he has unable to move at all and unable to leave or move around his house.

Obstructive Sleep Apnea

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  For the following reasons, the Board finds that service connection is warranted.

The first criteria for establishing service connection requires competent evidence of a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a)..  The Veteran's examinations and medical records confirm that he suffers from obstructive sleep apnea.

Second and third, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury, and the evidence must establish a nexus between the claimed in-service injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  In this situation, the evidence is at least in equipoise demonstrating that the Veteran's condition began shortly after he exited service and continued until his actual diagnosis in 2011.  The fact that the condition most likely began in service fulfills the nexus requirement.

The evidence demonstrates the consistency of the Veteran's complaints of sleeping trouble.  In May 1992-just a few months after the Veteran left service-the Veteran submitted a statement to the VA claiming that he was unable to sleep at night, and he suffered from fatigue throughout the day.  In July 1992, the Veteran underwent a Compensation & Pension (C&P) examination in which he was diagnosed with insomnia which impaired his efficiency and performance throughout the day.  The examination revealed the Veteran tossed and turned most nights, to receive only three to four hours of sleep a night.  In July 1992, the Veteran submitted a statement in which he contended he was unable to sleep at night, a condition that had started only after he returned from Saudi Arabia.  In March 1997, the Veteran sought treatment from his private medical provider for fatigue and insomnia-conditions he had suffered from for the three years previous to his examination.  He explained he was unable to fall asleep or stay asleep, and he felt tired throughout the day.

In May 2011, the Veteran underwent a general C&P examination in which the examiner determined the Veteran suffered from sleep apnea, a condition not known to be caused by environmental exposures.  Throughout the period of the appeal, the Veteran continued to submit statements in which he explained that he had suffered from insomnia and obstructive sleep apnea since he left service, but had been unable to consistently seek treatment due to his inadequate medical insurance.  

It is important to note that the February 2016 examiner concluded the Veteran's obstructive sleep apnea was less likely than not related to his time in service because the Veteran's diagnosis occurred more than 20 years after he exited service.  However, the Board finds this examination inadequate and thus less probative.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In concluding it was less likely than not that the Veteran's condition was related to his Gulf War exposure, the examiner reasoned that the Veteran was diagnosed too many years after service; this reasoning, however, failed to address or consider the Veteran's consistent and continuing complaints of sleeping problems from the time he left service.  Simply because a diagnosis does not occur until many years after service, does not mean that the Veteran did not suffer for many years from the condition before the actual diagnosis.  Moreover, the Veteran explained that he had been unable to seek medical treatment in the years following service due to inadequate medical insurance.  Accordingly, the Board does not find the examiner's conclusion probative.

Thus, under the Holton v. Shinseki four factor test, the Board finds that the evidence is at least in equipoise demonstrating that the Veteran is entitled to service connection for obstructive sleep apnea.

Alternatively, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this situation, the evidence is at least in equipoise, demonstrating that the Veteran's condition, although diagnosed after service, was first incurred in service.  The complaints that eventually led to his diagnosis closely followed his discharge; the Veteran himself avers the condition first occurred during service, and the nature of the condition supports the Veteran's assertion.  Thus, the Veteran is entitled to service connection for obstructive sleep apnea.  38 C.F.R. § 3.303(d).

Weight Gain and Hair Loss

The Veteran contends that he is entitled to service connection for weight gain and hair loss.  Applying the law to the facts of the current situation, the Board finds service connection on a direct basis for weight gain and hair loss is not warranted.

First, the Board finds the multiple C&P examinations for weight gain and hair loss probative.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  In this situation, it is clear the examiners fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed conditions.  Moreover, the examiners provided fully articulated opinions supported by a reasoned analysis which did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  The examiners provided several reasons and examples as to why the Veteran's claimed conditions were not caused by or related to possible chemical exposure in the Gulf War, most notably the Veteran's claimed conditions had known and observable etiologies such as aging, increased caloric intake and sedentariness, and there was no evidence demonstrating any link between the claimed condition and Gulf War exposure.

Moreover, each of the examiners considered the Veteran's condition on its own and collectively-either way, the examiners credibly concluded the claimed condition was not linked to chemical exposure in the Gulf War, any specific incident during service, or as simply one symptom of a great multi-symptomatic illness.  Each condition had a known and diagnosable etiology that was not service-related.

Second, although the Veteran contends that his conditions stem from his Gulf War exposure, his statements in this regard are not competent evidence of a link.  A layperson, such as the Veteran, is competent to report observable symptoms, such as weight gain and hair loss.  However, the question of whether his conditions are related to his service is a complex medical question not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder but not cancer); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide an opinion concerning his claimed conditions, he is not competent to comment on the etiology of his current disabilities.  Thus, the competent evidence outweighs the lay statements regarding etiology.

Lastly, a review of the Veteran's medical records reveals that none of the Veteran's treating physicians ever indicated a possible link between the Veteran's claimed conditions and his service.  Moreover, the Veteran's Service Treatment Records make no mention of hair loss or weight gain.

Accordingly, considering the totality of the evidence-particularly, the lack of medical evidence indicating a link between the claimed conditions and service-the weight of the evidence does not rise to the level of equipoise that the Veteran's claimed conditions are causally related to service.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Although the Board is grateful for the Veteran's honorable service, for the reasons and bases discussed above, the competent and probative evidence indicates that the Veteran's claimed conditions are less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.

Bilateral Hand Condition

The Veteran contends that he is entitled to service connection for a bilateral hand condition.  For the following reasons, the Board finds service connection is not warranted.

First, the Veteran's service treatment records make no mention of a bilateral hand condition.  Second, the Veteran's October 2013 C&P examiner determined the Veteran's symptoms were most likely due to nerve impingement.  She determined his nerve impingement was not due to environmental hazards, as environmental hazards do not relate to neuropathy. 

Moreover, the December 2015 & February 2016 C&P examiners determined the Veteran did not suffer from any diagnosable bilateral hand condition.  The February 2016 C&P examiner determined the Veteran did not suffer from a bilateral hand condition, and opined that the Veteran did not suffer from an undiagnosed illness, or a diagnosable but medically unexplained chronic multi-symptoms illness of unknown etiology, or a diagnosable chronic multi-symptom illness with a partially explained etiology.  The Veteran did not suffer from a hand or peripheral nerve condition which was related to any specific environmental exposure which may have occurred in the Gulf War.

The Board finds the above C&P examinations probative.  See Nieves-Rodriguez, 22 Vet. App. at 304; Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Each of the examiners examined the Veteran and his file, discussed the Veteran's lay statements, and spoke with him about his symptoms.  Moreover, the examiners provided fully articulated opinions supported by a reasoned analysis which did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  The examiners either determined the Veteran did not suffer from a hand condition, or, if he did, it was not related to the Veteran's Gulf War exposure.

Accordingly, considering the totality of the evidence-particularly, the lack of medical evidence indicating a link between the claimed conditions and service-the weight of the evidence does not rise to the level of equipoise that the Veteran's claimed conditions are causally related to service.  See Skoczen, 564 at 1323-29.

Although the Board is grateful for the Veteran's honorable service, for the reasons and bases discussed above, the competent and probative evidence indicates that the Veteran's claimed bilateral hand condition is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


ORDER

Service connection for an earlier effective date for entitlement to service connection for tension headaches is denied.

Service connection for a rating in excess of 50 percent for tension headaches is denied.

Service connection for obstructive sleep apnea is granted.

Service connection for weight gain is denied.

Service connection for hair loss is denied.

Service connection for a bilateral hand condition is denied.





REMAND

First, concerning the Veteran's claim for Gulf War syndrome (a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders), the Veteran believes his syndrome is characterized by his symptoms of extreme tiredness, insomnia, joint and muscle pain, hair loss, anxiety, headaches, irritable bowel syndrome, and bilateral hand numbness and tingling.  Throughout the period on appeal, the Veteran has received several C&P examinations for each individual symptom, as well as for fibromyalgia and chronic fatigue syndrome.  However, the Board finds that none of the examinations looked at the Veteran holistically, taking into account his service-connected diseases such as irritable bowel syndrome and headaches.  It is impossible to determine if the Veteran suffers from signs or symptoms which may be manifestations of undiagnosed illness if the examiners are not considering all of the Veteran's symptoms and conditions, including those conditions for which the Veteran is already entitled to service connection.  38 C.F.R. § 3.317(b). 
Thus, a remand is in order so that a C&P examiner must look at all of the conditions and symptoms the Veteran experiences, such as irritable bowel syndrome, headaches, obstructive sleep apnea, lower back pain, muscle and joint aches, weight gain, hair loss, and memory loss to determine if the Veteran suffers from manifestations of an undiagnosed illness.

Second, concerning the Veteran's PTSD claim, the Board notes that there is seemingly conflicting medical evidence regarding whether the Veteran has a current diagnosis of PTSD or a mental health disorder.  Thus, a remand is in order to determine if the Veteran either suffers from a psychological disorder in conformance with the DSM-V due to service, and if not, discuss the Veteran's past diagnoses of anxiety disorder, and two, to determine if the Veteran's psychological disorder is due to his service-connected sleep apnea.

Third, concerning the Veteran's claim for entitlement to service connection for joint and muscle pain, the Board notes that the Veteran has not yet been given a direct C&P examination to determine if the Veteran is entitled to service connection for joint and muscle pain.  The Board also notes that the Veteran's service treatment records contain an exit examination in which the Veteran complained of joint and muscle pain-particularly in his knees-and cramps; the Veteran contends that he has suffered from this specific pain ever since exiting service.  Thus, a C&P examiner must determine if the Veteran suffers from joint and muscle pains and if that pain has any relationship to the pain the Veteran notated on his exit examination.

Fourth, the Veteran contends that he is entitled to a rating in excess of 10 percent for his lumbosacral spine condition.  Due to the inadequacy of the Veteran's December 2015 C&P examination, a remand is warranted for an up-to-date examination.

The Board finds the Veteran's December 2015 examination inadequate, as the examiner did not measure the Veteran's lumbar spine range of motion, his passive range of motion, his weight-bearing range of motion, and his non-weight bearing range of motion.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that examiners must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and opinion by a suitably qualified examiner, other than the one utilized previously, in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran suffers from a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms or any chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  The examiner should address the entirety of the Veteran's conditions and symptoms, including for those which he is already service connected, such as irritable bowel syndrome, lower back pain, sleep apnea, joint/muscle pain, weight gain, hair loss, memory loss, and respiratory problems.  The examiner should also discuss the history and continuity of each of the Veteran's symptoms and conditions.

2. Arrange for an examination and opinion by a suitably qualified examiner in which the examiner providers a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran suffers from any psychological disorder, such as PTSD or an anxiety disorder), or whether it is as least as likely as not that the Veteran's service-connected sleep apnea caused or has aggravated his psychological disorder.  The examiner must address the Veteran's previous diagnoses of anxiety disorder in formulating a response.

3.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner providers a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran suffers from any joint/muscle pains related to his service.  The examiner must address the Veteran's statements in his separation examination in which he stated that he suffered from knee pain, joint pain, and muscle cramps.

4.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner determines the nature and severity of the Veteran's lumbar spine condition.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

6.  Thereafter, and after undertaking any additional development deemed necessary, reajdudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


